Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim 12/14/20.
Claims 1-24 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 12/14/20, 01/22/21 & 06/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 12/14/20 are accepted by the examiner.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
8.	Claims 1-3, 5, 7-11, 13, 15-19 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhou et al. (hereinafter referred as Zhou) US Patent Application Publication No. 2019/0149305 A1, in view of Sun et al. (hereinafter referred as Sun) US Patent Application Publication No. 2016/0135172 A1.
Regarding claims 1 & 9: Zhou discloses a user equipment (UE) (See FIG. 4 & Para. 0163; a wireless device 406) comprising: 
a processor (See FIG. 4 & Para. 0163; a wireless device 406 includes a processor 408); and a non-transitory computer readable storage medium (See FIG. 4 & Para. 0163; a wireless device 406 includes a non-transitory memory 409) storing programming for execution by the processor, the programming comprising instructions to: 
(corresponds to RRC messages) indicating  one or more physical uplink control channel (PUCCH) resources (corresponds to PUCCH resource set) (See Para. 0288; the wireless device receives one or more RRC messages comprising configuration parameters of one or more PUCCH resource set), each of the one or more PUCCH resources including a set of resource blocks (RBs) allocated within a subband of a bandwidth part (BWP) in a component carrier of an unlicensed spectrum (See FIG. 21, Para. 0203, 0287 & 0304; the PUCCH resources is configured in the default UL BWP operating in unlicensed spectrum), the subband being a contiguous set of RBs (See Para. 0298; BWP is configured with a number of contiguous PRBs, an offset of the first PRB in the number of contiguous PRBs relative to the first PRB) on which the UE performs a listen-before-talk (LBT) procedure before transmitting in the component carrier (See Para. 0200; In a listen-before-talk (LBT) procedure, equipment applies a clear channel assessment (CCA) check before using the channel).
Zhou does not explicitly disclose interlaced resource blocks (RBs). 
However, Sun from the same field of endeavor discloses interlaced resource blocks (RBs) (See FIG. 4 & Para. 0025; assignment of interlaced resource blocks (RBs)). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include interlaced resource blocks (RBs)as taught by Sun in the system of (See Para. 0008; lines 1-2).
Regarding claims 2 & 10: The combination of Zhou and Sun disclose a UE/a method.
Furthermore, Zhou discloses a UE/a method, wherein the higher layer signaling is received in either remaining system information (RMSI) or radio resource control (RRC) dedicated configuration (See Para. 0288; one or more RRC messages).
Regarding claims 3 & 11: The combination of Zhou and Sun disclose a UE/a method.
Furthermore, Zhou discloses a UE/a method, wherein the programming further comprises instructions to: receive downlink control information (DCI) of a downlink grant, the DCI indicating one of the one or more PUCCH resources for PUCCH transmission (See Para. 0249; receives DCI (e.g., downlink grant)).
Regarding claims 5 & 13: The combination of Zhou and Sun disclose a UE/a method.
Furthermore, Zhou discloses a UE/a method, wherein the UE performs the LBT procedure on the subband based on either a preset sensing duration after a downlink transmission on the subband or a random sensing duration (See Para. 0200 & 0204; In a listen-before-talk (LBT) procedure, equipment applies a clear channel assessment (CCA) check before using the channel. The duration of time that the channel is sensed to be idle before the transmitting entity transmits may be deterministic).
Regarding claims 7 & 15: The combination of Zhou and Sun disclose a UE/a method.
Furthermore, Zhou discloses a UE/a method, wherein transmitting in the component carrier comprises transmitting hybrid automatic repeat request (HARQ) feedback corresponding to a downlink transport block (TB) (See Para. 0287; HARQ-ACK information).
Regarding claims 8 & 16: The combination of Zhou and Sun disclose a UE/a method.
Furthermore, Zhou discloses a UE/a method, wherein the one or more PUCCH resources include a plurality of PUCCH resources each located within respective subbands in the same BWP (See FIG. 21, Para. 0203, 0287 & 0304; the PUCCH resources is configured in the default UL BWP).
Regarding claims 17 & 21: Zhou discloses a base station (See FIG. 4 & Para. 0163; a base station 401) comprising: 
a processor (See FIG. 4 & Para. 0163; a base station 401 includes a processor 403); and a non-transitory computer readable storage medium (See FIG. 4 & Para. 0163; a base station 401 includes a non-transitory memory 404) storing programming for execution by the processor, the programming comprising instructions to: 
transmit higher layer signaling to a user equipment (UE), the higher layer signaling indicating one or more physical uplink control channel (PUCCH) resources (See Para. 0288; the base station transmits one or more RRC messages comprising configuration parameters of one or more PUCCH resource set), each of the one or more PUCCH resources including a set of resource blocks (RBs) allocated within a subband of a bandwidth part (BWP) in a component carrier of an unlicensed spectrum, the subband being a contiguous set of RBs (See FIG. 21, Para. 0203, 0287 & 0304; the PUCCH resources is configured in the default UL BWP operating in unlicensed spectrum), the subband being a contiguous set of RBs (See Para. 0298; BWP is configured with a number of contiguous PRBs, an offset of the first PRB in the number of contiguous PRBs relative to the first PRB)  on which the UE performs a listen-before-talk (LBT) procedure before transmitting in the component carrier (See Para. 0200; In a listen-before-talk (LBT) procedure, equipment applies a clear channel assessment (CCA) check before using the channel).
Zhou does not explicitly disclose interlaced resource blocks (RBs). 
However, Sun from the same field of endeavor discloses interlaced resource blocks (RBs) (See FIG. 4 & Para. 0025; assignment of interlaced resource blocks (RBs)). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include interlaced resource blocks (RBs)as taught by Sun in the system of Zhou to increase bandwidth occupancy transmission from wireless devices operating in unlicensed spectrum (See Para. 0008; lines 1-2).
Regarding claims 18 & 22: The combination of Zhou and Sun disclose a UE/a method.
Furthermore, Zhou discloses a UE/a method, wherein the base station transmits the higher layer signaling in either remaining system information (RMSI) or radio resource control (RRC) dedicated configuration (See Para. 0288; one or more RRC messages).
Regarding claims 19 & 23: The combination of Zhou and Sun disclose a UE/a method.
Furthermore, Zhou discloses a UE/a method, further comprising: transmitting downlink control information (DCI) of a downlink grant, the DCI indicating one of the one or more PUCCH resources for PUCCH transmission (See Para. 0249; receives DCI (e.g., downlink grant)).


Allowable Subject Matter
9.	Claims 4, 6, 12, 14, 20 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Salem et al. 2021/0099259 A1 (Title: System and method for allocation of uplink control channel resources in unlicensed spectrum) (See abstract, Para. 0009 & 0049-0050).
B.	Zhang et al. 2020/0170008 A1 (Title: Frequency resource mapping for physical uplink control channel) (See FIG. 1, 004-0005 & 0046-0048).
C.	Yi et al. 2021/0360616 A1 (Title: Transmission using a plurality of wireless resources) (See abstract, Para. 0111-0113 & 0118).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469